

Exhibit 10.1


POST HOLDINGS, INC.
EXECUTIVE SEVERANCE PLAN
As Amended and Restated Effective August 1, 2017
ARTICLE I - ELIGIBILITY REQUIREMENTS
A.
Overview. This Plan Document, as amended and restated herein effective August 1,
2017, sets forth the Post Holdings, Inc. Executive Severance Plan, as amended
and restated (the “Plan”) which provides severance pay and related benefits to
certain eligible employees employed by Post Holdings, Inc. or its subsidiaries
and affiliates (the “Company” or “Employer”). The Plan is hereby amended and
restated in its entirety, and this document shall supersede and replace the Plan
as it existed prior to the date hereof in its entirety.

B.
General Eligibility. In addition to the applicable requirements set forth in
Article II, to be eligible for the benefits provided under this Plan:

1.
The Corporate Governance and Compensation Committee of the Board of Directors of
Post Holdings, Inc. (“Committee”), in its sole and absolute discretion, must
designate you by resolution as an Employee eligible for this Plan (collectively
the “Employees”). Employees who have been so designated are listed on Schedule
A, as amended from time to time. Any references to “you” and “your” herein shall
refer to Employees. Once you are so designated as an Employee under this Plan,
such designation shall not be changed or terminated solely on account of a
change in your title or other change in management;

2.
You must return Company property that is in your possession, custody or control
within ten (10) days of the date of your Termination of Employment. This
“property” includes, but is not limited to, all materials, documents, plans,
records or papers or any copies of such documents which in any way relate to the
Company’s affairs. This property further includes all tools, vehicles, credit
cards, laptop computers, personal digital devices/cell phones, guideline
manuals, money owed due to Company-sponsored credit cards, and any money due to
the Company;

3.
You must have executed a Severance and Release Agreement in the form required by
Post Holdings, Inc. that includes, among other things, a full and general
release of claims in favor of the Employer and its affiliates, a confidentiality
provision and a cooperation provision, and which may include, at the sole
discretion of Post Holdings, Inc., a non-competition and non-solicitation
provision, and you must not revoke this agreement; and

4.
You must cooperate in the efficient and orderly transfer of your duties and
responsibilities to other employees, including transitioning records in your
possession under any applicable Company Records Management Policy.

If you do not meet all of the foregoing eligibility criteria, plus any
applicable requirements set forth in the Plan, you will not be entitled to
Severance Benefits under this Plan.


1

--------------------------------------------------------------------------------




If the Plan Administrator determines that you are engaging in any conduct that
violates the terms of this Plan or any agreement with the Employer, the Plan
Administrator may, in its discretion, terminate any Severance Benefits provided
under Article II.A. that you are eligible to receive under the Plan and may
initiate proceedings to recover any benefits or payments you have received.
The Plan Administrator reserves the right to withhold any money from your
Severance Payment (as defined in Article II.A.2(a) and (b)) or Pro Rata Bonus
Payment (as defined in Article II.A.2(a) and (c)) that you owe your Employer,
but only to the extent any such deduction would not result in adverse tax
consequences under Section 409A of the Code.
Examples of Circumstances in which no Severance Pay and Benefits will be payable
under this Plan
You will not be eligible for participation in this Plan, if, among other
reasons, you:
•
leave the employment of the Employer voluntarily, including your retirement,
except to the extent specifically provided for in Article II.A.1(b) or Article
II.B and the definition of “Qualifying Termination” and “CIC Involuntary
Termination”;

•
terminate employment due to accident, illness, short or long-term disability or
death;

•
receive an intercompany transfer to a position with Post Holdings, Inc. or one
of its subsidiaries or affiliates (though such transfer may give rise to Good
Reason with respect to the benefits described in Article II.A or to a CIC
Involuntary Termination with respect to the benefits described in Article II.B);

•
are temporarily laid off or receive a military leave of absence;

•
refuse to accept an offer from the Employer for a position of comparable
responsibilities or salary with the Employer at the time of your Termination of
Employment and such position is within 50 miles from your current work location,
except to the extent provided for in Article II of the Plan and constituting a
Good Reason termination or CIC Involuntary Termination, as applicable; or

•
terminate employment or are terminated in connection with a Business Change (as
determined by the Plan Administrator), except to the extent provided for in
Article II.B.3 of the Plan and constituting a Qualifying Termination after such
Business Change, but only with respect to those Employees listed on Schedule C
as amended from time to time.

ARTICLE II - SEVERANCE BENEFITS PROVIDED UNDER THE PLAN
If you meet the eligibility requirements and become a participant in the Plan,
you will be entitled to receive the following Severance Benefits:


2

--------------------------------------------------------------------------------




A.
Severance for Termination Before a Change in Control.

1.
Eligibility. You must meet the following eligibility criteria, and all other
applicable eligibility and other requirements under the Plan, in order to be
eligible for any payment or benefits under Article II.A.1, 2, 3, 4, or 5
hereunder.

(a)
You otherwise must not be covered by a written employment agreement (unless such
agreement specifically provides for severance benefits to be paid under this
Plan);

(b)
The Plan Administrator must determine in writing, and in its sole discretion,
that the termination of your employment with the Employer was an involuntary
termination of employment by the Company without Cause or a termination of
employment by you on account of Good Reason, and otherwise under circumstances
that qualify for eligibility for benefits under this Plan. The fact that you are
receiving this document does not necessarily mean that you are eligible to
receive a benefit; you must also have received a notification letter provided
for herein;

(c)
Your employment must not be terminated for Cause, inadequate or unsatisfactory
performance, misconduct (including mismanagement of a position of employment by
action or inaction, neglect that jeopardizes the life or property of another,
intentional wrongdoing or malfeasance, intentional violation of a law, or
violation of a policy or rule adopted to ensure the orderly work and the safety
of employees);

(d)
You must receive a notification letter or memorandum from the Plan Administrator
or its designee, at the time of your Termination of Employment, stating that you
are eligible to receive a benefit under this Plan;

(e)
You must be actively employed with the Employer on the designated date of
Termination of Employment. If you are notified in advance of the designated date
of your Termination of Employment, you must not voluntarily terminate your
employment prior to the designated date of Termination of Employment. For
example, assume your Employer notifies you on September 1 that your employment
will be terminated November 1. If you choose to quit your position with the
Employer at any time prior to November 1, you are not eligible for benefits
under this Plan; and

(f)
You must not have received, or be eligible for, severance benefits under any
other plan, program, policy, arrangement or agreement, any payment or other
benefit from the Company of equal or greater value than the Severance Benefits
provided under this Article II.A that is expressly intended to provide benefits
in lieu of severance pay (excluding cash and equity-based bonus awards or
programs);



3

--------------------------------------------------------------------------------




Notwithstanding any provisions in this Plan, all pay and benefits under this
Article II.A will cease upon your date of rehire with the Employer.
2.
Cash Payments.

(a)
Subject to the complete terms of this Article II.A and all other terms of this
Plan, if you become eligible to receive Severance Benefits pursuant to this
Article II.A, and your Termination Date otherwise occurs before a Change in
Control or a Business Change, you will receive cash payments equal to:

Severance Payment (as further described in Article II.A.2(b))
Two times your then current annual Base Pay, plus an amount equal to two times
your then current target annual bonus amount, plus twenty thousand dollars
($20,000.00).
Pro Rata Bonus Payment (as further described in Article II.A.2(c))
Prorated portion of applicable annual bonus program target award based on number
of full weeks worked during the fiscal year as of your Termination Date,
provided performance goals are achieved.

The Severance Payment and Pro Rata Bonus Payment as set forth above shall each
be paid in lump sum payments at the times designated in Article II.A.2(b) or
(c), as applicable.
(b)
Severance Payment — Additional Terms. The terms of this Article II.A.2(b) apply
to the Severance Payment outlined in the table above and do not provide for an
additional benefit.

1)
All Severance Payments will be subject to deductions for Federal, state and
local taxes and all other legally required or otherwise authorized deductions.
The Company makes no guarantees or warranties regarding the tax consequences of
any payment. The Severance Payment will be in addition to any regular salary
earned through your last date of employment and in addition to pay for any
earned, but unused vacation which has not been taken, as determined in
accordance with normal Employer policies.

2)
Severance Payments are not considered “benefit earnings” for purposes of any
Company benefit plan, except to the extent required under the terms of any such
plan or applicable law.

3)
All Severance Payments under this section and any amount otherwise due to you
from the Employer under this Plan must be paid to you following: (1) your
Termination Date; and (2) the expiration of fifteen days after the execution and
return of the Severance and Release Agreement (as applicable) without you having
revoked the Agreement. Any Severance Payment shall be made by March 15 following
the calendar year in which the Termination Date occurred.



4

--------------------------------------------------------------------------------




4)
You will not be penalized in any way for using the full, allotted period to
review the Severance and Release Agreement. Thus, once your Severance and
Release Agreement becomes irrevocable, any benefits you would have been entitled
to receive as part of this Plan will be reinstated retroactively to the
Termination Date.

5)
In the event you become reemployed by the Company during the two-year period
that follows your Termination Date, you will be required to repay a prorated
portion of the Severance Payment to the Company in a time and manner designated
by the Company.

(c)
Pro Rata Bonus Payment — Additional Terms. The terms of this Article II.A.2(c)
apply to the Pro Rata Bonus Payment outlined in the table above and do not
provide for an additional benefit.

1)
If you are a participant in an annual bonus program of the Company, you will be
eligible to receive a lump sum payment of any such applicable bonus program
target award on a pro rata basis using as a numerator, the number of full weeks
worked during the fiscal year as of your Termination Date and a denominator of
52, less statutory deductions, provided that any performance goals with respect
to such bonus are achieved at target levels or above. The Pro Rata Bonus Payment
award will be subject to the terms and conditions of the bonus program documents
including any relevant performance criteria. Performance shall be assessed at
the end of the bonus year by the Company.

2)
Any Pro Rata Bonus Payment award will be payable at the same time that bonuses
are paid to other employees under such program, but in no event later than March
15 following the end of the fiscal year to which the bonus relates, and shall be
considered benefit earnings for purposes of the Company’s benefit plans only to
the extent consistent with the terms of such benefit plans and applicable law.

3.
Benefit Subsidy Payment.

(a)
Upon Employee’s Termination Date, eligible Employees and any eligible covered
dependents at the time of the Termination Date shall, upon proper application,
be eligible for COBRA healthcare continuation coverage under the Company’s
health, dental, vision and health flexible spending group health plans, to the
extent provided under such plans and applicable law. To the extent Employee
properly elects and becomes entitled to COBRA continuation coverage with respect
to the Company’s health, dental and vision group health plans, Employee shall be
responsible for a portion of the cost of COBRA continuation coverage based on
the current cost sharing percentage for active employees under the plans and the
Company shall pay the remaining portion for a period of 12 weeks (“Benefit
Subsidy Period”) or until such time that Employee retains group health coverage
under a subsequent employer plan, whichever is earlier, subject to certain other
limits required by law. Following the end of the Benefit Subsidy Period,
Employee shall be responsible for all costs associated with COBRA continuation
coverage as provided for by the Company’s benefit plans and procedures. If the
Employee and/or his or her covered dependents are not covered by medical, dental
and/or vision benefits at the time of termination, the Benefit Subsidy as it
relates to a specific benefit plan does not apply.



5

--------------------------------------------------------------------------------




(b)
The Benefit Subsidy Period may not exceed 12 weeks. The Company will increase or
decrease the Employee’s portion of the plans’ cost during the Benefit Subsidy
Period at the same time and on the same terms that such changes apply to
then-current employees, and the Company need not continue to provide a benefit
to an Employee if it has terminated that benefit with respect to active
employees.

(c)
With the exception of the benefits described in this Plan, all other
Employer-provided benefits will cease on the date the Employee’s employment with
the Employer terminates.

(d)
Employee must notify the Plan Administrator in writing within seven days if
Employee obtains other group health coverage under a subsequent employer plan
during the Benefit Subsidy Period. If Employee fails to timely notify the Plan
Administrator, the Company reserves the right to recover the Company-paid
portion of the cost of coverage for periods beginning on the date Employee
obtains the other group health insurance.

4.
Outplacement Services.

(a)
If you are eligible hereunder for the Severance Payment under Article II.A.2(a)
and (b) above, the Employer will provide outplacement services to you, the terms
and length of which shall be determined in the sole discretion of the Employer.

(b)
Outplacement services may not be provided for a period in excess of two years
from the Termination Date.



6

--------------------------------------------------------------------------------




5.
Committee to Vest Certain Equity Awards.

(a)
This Article II.A.5 applies if you are eligible hereunder for the Severance
Payment under Article II.A.2(a) and (b) above and you have been granted an award
of restricted stock units, stock appreciation rights, and/or options under the
Post Holdings, Inc. 2012 Long-Term Incentive Plan and/or the Post Holdings, Inc.
2016 Long-Term Incentive Plan (collectively, the “Equity Plans”), wherein the
vesting schedule for any such outstanding award is based upon the passage of
time on other than a ratable basis, or is ratable in whole or part but where
such vesting schedule does not provide for any vesting of such award on or
before the first anniversary of the date of grant of the equity award.

(b)
If at any point while you have an equity award described in Article II.A.5(a)
that is not fully vested, you become eligible pursuant to Article II.A.1 of this
Plan, the Committee agrees to ratably vest such equity award upon your
separation from service, as though the award had a vesting schedule that
provided for vesting in equal annual installments on each of the first, second
and third anniversaries of the date of grant of such equity award), but only to
the extent that such anniversaries have occurred through the date of termination
of employment. This Article II.A.5(b) shall not apply to the extent that, by its
terms, the award is already vested at a greater percentage, or would vest at a
greater percentage upon your separation from service. In no event shall any such
vesting exceed one hundred percent vesting by application of this provision. For
the sake of clarity, the vesting date under application of this Article
II.A.5(b) shall be the date of separation from service. Application of this
Article II.A.5(b) is illustrated in the following examples:

1)
By way of example only, you have an equity award that by its terms has a
five-year cliff vesting schedule (wherein the award would vest fully only after
five years have passed), and you become eligible for benefits under this Plan
after two full years since the date of grant have passed. Two-thirds (2/3) of
the award shall be vested.

2)
By way of example only, under its terms, your equity award does not begin to
vest until five years after the date of grant have passed, at which time the
award vests 20% on each of the sixth through tenth anniversaries of the date of
grant. You become eligible for benefits under this Plan after three full years
since the date of grant have passed. One hundred percent (100%) of the award
shall be vested.

(c)
To the extent that any portion of a stock option or stock appreciation right
award becomes vested in accordance with the foregoing, such portion of such
award shall become exercisable at the time of such vesting and remain
exercisable for such period as provided in the event of an involuntary
termination of employment under the applicable award agreement (or if no such
period is specified in the event of an involuntary termination of employment
under the applicable award agreement or Equity Plan, such vested portion of such
an award shall remain exercisable for six months following such separation from
service, or until the expiration of the term of the award if sooner). Any
portion of such stock option or stock appreciation right award that remains
unvested and/or unexercised after application of the foregoing provisions shall
be forfeited without further consideration or payment therefor and may not be
exercised.



7

--------------------------------------------------------------------------------




(d)
To the extent that any portion of a restricted stock unit award becomes vested
in accordance with the foregoing, such award shall be settled in the medium and
manner set forth in the award on the date of such separation from service or
within sixty days thereafter (or, to the extent required under Section 409A of
the Code, at such other time as may be provided under the terms of the award).
Any portion of such restricted stock unit award that remains unvested after
application of the foregoing provisions shall be forfeited without further
consideration or payment therefor.

(e)
If the Company determines, in its sole discretion, that application of Article
II.A.5 would cause adverse tax consequences to the Company under Section 409A or
162(m) of the Code, as it may be amended from time to time, application of
Article II.A.5 shall occur only at the Committee’s discretion.

B.
Termination in the Context of a Change in Control for Certain Eligible
Employees.

1.
Eligibility and CIC Severance Amount. In the event that (a) you meet the
eligibility requirements set forth in Article I and are not covered by a written
employment agreement that provides for severance benefits in conjunction with a
change in control of the Company (unless such agreement specifically provides
for benefits to be paid under this Plan), (b) your name is listed on Schedule B
at the time of a Change in Control, and (c) you remain in the employ of the
Company until a Change in Control has occurred, then upon your Qualifying
Termination within two years after that Change in Control, you will be entitled
to the following severance payments and benefits (“CIC Severance Amount”), as
applicable:

(a)
Payment of a cash lump sum, within 60 days after your Qualifying Termination,
equal to the present value as of the date of the Qualifying Termination of an
income stream equal to your Base Compensation payable each month throughout the
Payment Period. For purposes hereof, present value shall be calculated by
application of the Discount Rate;

(b)
Payment of a cash lump sum, within 60 days after your Qualifying Termination,
equal to the actuarial value of your continued participation in each life,
health, accident and disability plan in which you were entitled to participate
immediately prior to the Change in Control, during the Payment Period, upon the
same terms and conditions, including those with respect to spouses and
dependents, applicable at such time;



8

--------------------------------------------------------------------------------




(c)
Payment, on a current and ongoing basis, of any actual costs and expenses of
litigation incurred by you during your lifetime, including costs of
investigation and reasonable attorneys’ fees, in the event you are a party to
any legal action to enforce or recover damages for breach of this Plan, or to
recover or recoup from you or your legal representative or beneficiary any
amount paid under or pursuant to this Article II.B of the Plan, regardless of
the outcome of such litigation, plus interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code; and

(d)
Payment, on a current and ongoing basis (up to $20,000 in the aggregate) of
costs or expenses incurred relating to or in the nature of outplacement
assistance; provided that, such costs or expenses shall be limited to those
incurred on or before the last day of the second taxable year following the year
in which such Qualifying Termination occurred, and, to the extent paid as a
reimbursement to you, payment of such costs and expenses shall be made no later
than the third taxable year following the year in which such Qualifying
Termination occurred. Such outplacement assistance includes, but is not limited
to, office rental, travel for job interviews, and secretarial services.

Notwithstanding anything herein to the contrary, to the extent necessary to
avoid the adverse tax consequences under Section 409A of the Code, the amount of
expenses eligible for reimbursement, or in-kind benefits provided hereunder
during a year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other year; the reimbursement of an
eligible expense shall be made on or before the last day of the year following
the year in which the expense was incurred; and the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.
In the event your employment is involuntarily terminated (other than as a result
of a termination for Just Cause) and you object to such termination orally or in
writing and such termination occurs within 270 days prior to a Change in
Control, you shall be treated as meeting the requirements for the CIC Severance
Amount. Payment for this purpose shall be made or begin, as applicable, on the
date of the Change in Control (or thereafter as specified) as though the date of
the Change in Control were the date of a Qualifying Termination for purposes of
determining the time of payment hereunder.
You may file with the Secretary or any Assistant Secretary of Post Holdings,
Inc. a written designation of a beneficiary or contingent beneficiaries to
receive the payments described in subparagraph (a) above in the event of your
death following your Qualifying Termination but prior to payment by the Company.
You may from time to time revoke or change any such designation of beneficiary
and any designation of beneficiary pursuant to this Article II.B. shall be
controlling over any other disposition, testamentary or otherwise; provided,
however, that if the Company shall be in doubt as to the right of any such
beneficiary to receive such payments, it may determine to pay such amounts to
your legal representative, in which case the Company shall not be under any
further liability to anyone. In the event that such designated beneficiary or
legal representative becomes a party to a legal action to enforce or to recover
damages for breach of this Article II.B., or to recover or recoup from you or
your estate, legal representative or beneficiary any amounts paid under or
pursuant to this Article II.B.1, regardless of the outcome of such litigation,
the Company shall pay their actual costs and expenses of such litigation
incurred during such designated beneficiary’s or legal representative’s
lifetime, including costs of investigation and reasonable attorneys’ fees, plus
interest at the applicable Federal rate provided for in Section 7872(f)(2) of
the Code; provided, however, that the Company shall not be required to pay such
costs and expenses in connection with litigation to determine the proper payee,
among two or more claimants, of the payments described in subparagraph (a).


9

--------------------------------------------------------------------------------




2.
Payment Period. For purposes of this Article II, the Payment Period shall be
determined by reference to Schedule B. The Plan Administrator shall determine,
in its sole and absolute discretion, those individuals whose names shall be
listed on Schedule B or Schedule C. Post Holdings, Inc. may amend Schedule B or
Schedule C in any manner, including adding or deleting names on each such
Schedule, as it may determine in its sole discretion; provided however, that no
names may be so deleted: (a) from Schedule B after a Change in Control has
occurred, nor (b) from Schedule C after an applicable Business Change has
occurred. In the event that your name is not listed on Schedule B at the time of
a Change in Control, you shall not be eligible for any CIC Severance Amount and
otherwise shall not be eligible for any payments or benefits under Article II.B.
of the Plan, except to the extent specifically provided in Article II.B.3. and
Schedule C.

In the event that your name is listed on Schedule B, the Payment Period that
applies to you for purposes of the foregoing shall be a period of years as
specified on Schedule B commencing with the first day of the month following
that in which a Qualifying Termination occurs within the two-year period
immediately following a Change in Control.
No payments shall be made under this Article II.B. unless and until there has
been a Change in Control of the Company, except to the extent as may be provided
under Article II.B.3, to the extent you are eligible thereunder.
3.
Business Change. In the event that, as determined by the Plan Administrator, (a)
you meet the eligibility requirements set forth in Article I and are not covered
by a written employment agreement that provides for severance benefits in
conjunction with a Business Change (unless such agreement specifically provides
for benefits to be paid under this Plan), (b) your name is listed on Schedule C
at the time of a Business Change, (c) a Business Change occurs prior to a Change
in Control, (d) you have not yet become eligible for any Severance Benefits or
Severance Payments under this Plan and have not yet become eligible for benefits
under an MCA, if any, and (e) you remain in the employ of the Company until a
Business Change has occurred, then upon your Qualifying Termination (determined
as though the Business Change were a Change in Control) within two years after
that Business Change, you shall be eligible for the CIC Severance Amount in such
amount, time, form and manner and subject to such terms and conditions under
Article II.B. as though the Business Change were a Change in Control in Article
II.B. and in the definition of CIC Involuntary Termination and based on the
Payment Period set forth opposite your name on Schedule C. A Qualifying
Termination will not be deemed to have occurred solely by reason of the Business
Change; you must actually experience an involuntary termination of employment
that meets the terms described in this Article II.B.3. For the sake of clarity,
and notwithstanding anything to the contrary, to be eligible for payment of the
CIC Severance Amount under this Article II.B.3, your name must appear on
Schedule C (whether or not it is listed on Schedule B) at the time of the
Business Change, and the Payment Period is as provided on Schedule C (rather
than Schedule B).



10

--------------------------------------------------------------------------------




4.
No Duplication. Notwithstanding any provision to the contrary: (a) no benefits
shall be paid to you under Article II.A. of this Plan to the extent that
payments or other benefits have already become due and payable pursuant to the
terms of Article II.B. of this Plan, if applicable, and (b) no benefits shall be
paid to you under both Article II.B.1 and Article II.B.3. To the extent that
benefits are paid to you or received by you under Article II.A.1-4 of this Plan
and you later become eligible for benefits under Article II.B. of this Plan, the
amount of your severance benefits under Article II.B. of this Plan shall be
reduced by the benefits paid or received under Article II.A.1-4 of this Plan.

C.
Management Continuity Agreement.

1.
With the exception of benefits described in Article II.A.5 (if applicable), and
notwithstanding any provision to the contrary, no benefits shall be paid to you
under this Plan to the extent that payments or other benefits are due and
payable to you pursuant to the terms of a management continuity agreement or
similar agreement (“Management Continuity Agreement” or “MCA”) between you and
the Company, if any.

2.
Further, notwithstanding any provision to the contrary, no benefits shall be
paid to you under Article II.B.1 of this Plan (and, in no event shall you be
deemed to meet the eligibility requirements under Article II.B.1) in the event
that you are a party to an MCA with the Company. For the sake of clarity, this
Article II.C.2 shall not be construed as to prevent an otherwise eligible
Employee from qualifying for benefits available in the event of a Business
Change under Article II.B.3.

3.
To the extent that benefits are paid to you or received by you under this Plan
and you later become eligible for severance benefits under an MCA, the amount of
your severance benefits under the MCA shall be reduced by the benefits paid or
received under this Plan (with the exception of any benefits provided under
Article II.A.5).



11

--------------------------------------------------------------------------------




4.
Notwithstanding anything herein to the contrary, any Severance Payments that
become payable with respect to Employees scheduled on Schedule D to this Plan
shall be paid in a cash lump sum on the date that is 270 days after the
Termination Date.

5.
For the avoidance of doubt, with respect to any person who participates in this
Plan, a Change in Control under the MCA shall mean a Change in Control as
defined thereunder that also qualifies as a change in control event for purpose
of Section 409A of the Code.

ARTICLE III - GENERAL PROVISIONS GOVERNING PLAN
A.
Minimum Benefit and WARN Notice Period. If your layoff is subject to the
requirements of the Worker Adjustment and Retraining Notification Act (WARN),
you will receive pay for a period of at least 60 calendar days from the date
that you are first notified of your layoff. If your last date of work is before
the end of the 60 calendar day period, you will receive any Severance Payments
in the form of salary/benefit continuation (excluding short and long-term
disability coverage) until the end of the WARN period. If you are still owed
Severance Payments after this time, you will receive any remaining payment in a
lump sum and additional benefits pursuant to the Benefit Subsidy, described
herein. Layoffs subject to notice requirements under state laws similar to WARN
are subject to similar treatment. Salary continuation under this provision shall
constitute benefit earnings for purposes of the Company benefit plans.

B.
Reductions to Severance Benefits.

1.
The amount of Severance Payment you receive will be offset by the amount (if
any) you receive pursuant to WARN period as provided for herein.

2.
No reduction in Severance Benefits will result from the value of any additional
vesting or extended exercisability of equity-based compensation provided by the
Employer pursuant to any other agreement.

C.
Excise Tax. If any payment by the Company or the receipt of any benefit from the
Company (whether or not pursuant to this Plan) is an “excess parachute payment”
as such term is described in Section 280G of the Code so as to result in the
loss of a deduction to the Company under Code Section 280G or in the imposition
of an excise tax on you under Code Section 4999, or any successor sections
thereto (an “Excess Parachute Payment”), then you shall be paid either 1) the
amounts and benefits due, or 2) the amounts and benefits due under this Plan as
reduced so that the amount of all payments and benefits due that are “parachute
payments” within the meaning of Code Section 280G (whether or not pursuant to
this Plan) are equal to one-dollar ($1) less than the maximum amount allowed
under the Code that would avoid the existence of an “Excess Parachute Payment,”
whichever of the 1) or 2) amount results in the greater after-tax payment to
you. Any amounts and benefits to be reduced pursuant to this Section shall be
reduced first by any amounts not subject to Section 409A of the Code and then in
the inverse order of when such amounts and benefits would have been made or
provided to you until the reduction specified herein is achieved.



12

--------------------------------------------------------------------------------




D.     Definitions.
1.
“Base Compensation” shall consist of:

(a)
Your monthly gross salary for the last full month preceding your Qualifying
Termination or for the last full month preceding the Change in Control,
whichever is greater. If you have elected to accelerate or defer salary
(including your pre-tax contributions under the Post Holdings, Inc. Savings
Investment Plan and under any benefit plan complying with Section 125 of the
Code and deferrals pursuant to the Post Holdings, Inc. Executive Savings
Investment Plan, and any successor plans thereto), your Base Compensation shall
be calculated as if there had been no acceleration or deferral; plus

(b)
One-twelfth of the greater of (a) the bonus to which you would be entitled in
the fiscal year in which a Qualifying Termination occurred assuming all
performance targets (personal and Company targets) were achieved at a level of
100%; or (b) your last annual bonus paid by the Company, whether paid or
deferred, preceding the Executive’s Qualifying Termination or the Change in
Control, whichever is greater.

2.
“Base Pay” is your regular base salary rate for your last regularly scheduled
pay period immediately preceding the date of your Termination from Employment,
as determined by the Plan Administrator, in its sole discretion. Base Pay
excludes overtime pay, bonuses, car allowance, commissions, fees, incentive
allowances, equity compensation and employer-provided benefits and any other
items determined by the Plan Administrator in its sole discretion.

3.
“Board” means the board of directors of Post Holdings, Inc.

4.
Termination for “Cause” means termination of your employment because, as
determined by the Plan Administrator in its sole discretion, you engaged in
fraud, gross misconduct, theft or other intentional misconduct with respect to
the Company’s financial statements, results of operations or accounting records.
For the sake of clarify, termination for “Just Cause” is defined separately in
Article III.D.16.

“Business Change” means that, prior to any Change in Control, the business unit
or subsidiary of Post Holdings, Inc., with which you are employed is transferred
to a person unaffiliated with Post Holdings, Inc., wherein such business unit or
subsidiary ceases to be a part or affiliate of Post Holdings, Inc., all as
determined by the Plan Administrator in its sole discretion.
5.
“Change in Control” means:

(a)
the acquisition by any person, entity or “group” within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange
Act”), of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of (a) 50% or more of the aggregate voting power of the
then outstanding shares of Stock, other than acquisitions by Post Holdings, Inc.
(“Post”) or any of its subsidiaries or any employee benefit plan of Post (or any
trust created to hold or invest in issues thereof) or any entity holding Stock
for or pursuant to the terms of any such plan, or (b) all, or substantially all,
of the assets of Post or its subsidiaries taken as a whole; or



13

--------------------------------------------------------------------------------




(b)
individuals who shall qualify as Continuing Directors shall have ceased for any
reason to constitute at least a majority of the Board of Post.

Notwithstanding the foregoing, a Change in Control shall not include a
transaction (commonly known as a “Morris Trust” transaction) pursuant to which a
third party acquires one or more businesses of the Company by acquiring all of
the common stock of Post while leaving the Company’s remaining businesses in a
separate public company, unless the businesses so acquired constitute all or
substantially all of the Company’s businesses.
A Change in Control shall be deemed to occur only to the extent the Change in
Control meets the foregoing requirements of this Agreement and is a change in
control event for purposes of Section 409A of the Code.
A “Continuing Director” for purposes of the foregoing means any member of the
Board, as of February 3, 2012 while such person is a member of the Board, and
any other director, while such other director is a member of the Board, who is
recommended or elected to succeed the Continuing Director by at least two-thirds
(2/3) of the Continuing Directors then in office.
“Stock” for purposes of the foregoing means the common stock of Post or such
other security entitling the holder to vote at the election of Post’s directors
or any other security outstanding upon its reclassification, including, without
limitation, any stock split-up, stock dividend or other recapitalization of Post
or any merger or consolidation of Post with any of its affiliates.
6.
“CIC Involuntary Termination” shall be any involuntary termination of your
employment with the Company to which you object orally or in writing or which
follows any of the following:

(a)
without your express written consent, (i) the assignment of you to any duties
materially inconsistent with your positions, duties, responsibilities and status
immediately prior to the Change in Control or (ii) a material change in your
titles, offices, or reporting responsibilities as in effect immediately prior to
the Change in Control; provided, however, (i) and (ii) herein shall not
constitute a CIC Involuntary Termination if either situation is in connection
with your death or disability;



14

--------------------------------------------------------------------------------




(b)
without your express written consent, a reduction in your annual salary or
opportunity for total annual compensation in effect immediately prior to the
Change in Control;

(c)
without your express written consent, you are required to be based anywhere
materially different than your office location immediately preceding the Change
in Control, except for required travel on business to an extent substantially
consistent with your business travel obligations immediately preceding the
occurrence of the Change in Control;

(d)
without your express written consent, following the Change in Control (i)
failure by the Company or its successor or assigns to provide to you any
material benefit or compensation plan, stock ownership plan, stock purchase
plan, stock based incentive plan, defined benefit pension plan, defined
contribution pension plan, life insurance plan, health and accident plan, or
disability plan in which you are participating or entitled to participate at the
time of the Change in Control (or plans providing substantially similar
benefits) or in which executive officers of the ultimate parent entity acquiring
the Company are entitled to participate (whichever are more favorable); or (ii)
the taking of any action by the Company that would (1) adversely affect the
participation in or materially reduce the benefits under any of such plans
either in terms of the amount of benefits provided or the level of your
participation relative to other participants; (2) deprive you of any material
fringe benefit enjoyed by you at the time of the Change in Control; or (3) cause
a failure to provide the number of paid vacation days to which you were then
entitled in accordance with Post Holdings, Inc.’s normal vacation policy in
effect immediately prior to the Change in Control;

(e)
the liquidation, dissolution, consolidation, or merger of the Company or
transfer of all or substantially all of its assets, unless a successor or
successors (by merger, consolidation, or otherwise) to which all or a
significant portion of its assets have been transferred expressly assumes in
writing all duties and obligations of the Company as here set forth; or

(f)
the failure by the Company or its successor or assigns (whether by purchase,
merger, consolidation or otherwise) to expressly assume and agree to perform the
applicable terms and provisions of this Plan after a Change in Control.

Your continued employment shall not constitute consent to, or a waiver of rights
with respect to, any circumstances set forth above. For purposes of subsections
(a)-(f) above, a CIC Involuntary Termination shall not exist unless you shall
provide written notice of the existence of the condition to the Company within
ninety (90) days of the initial existence of the condition. The Company shall
have a period of thirty (30) days after such notice (to the extent curable)
during which it may remedy the condition (the “Cure Period”), and, in case of
full remedy, such condition shall not be deemed to constitute a basis for CIC
Involuntary Termination hereunder.


15

--------------------------------------------------------------------------------




For purposes of determining a CIC Involuntary Termination in connection with any
Business Change, subsections (d) and (e) above shall not apply and shall not
constitute a CIC Involuntary Termination or Qualifying Termination in connection
with a Business Change.
7.
“Code” means the Internal Revenue Code of 1986 and the regulations thereunder,
as may be amended from time to time.

8.
“Committee” means the Corporate Governance and Compensation Committee of the
Board of Directors of Post Holdings, Inc.

9.
“Company” or “Employer” means Post Holdings, Inc. or an affiliate or subsidiary
thereof.

10.
“Discount Rate” means 120% of the applicable Federal rate determined under
Section 1274(d) of the Code and the regulations thereunder at the time the
relevant payments are made.

11.
“Good Reason” shall mean any of the following acts by the Company, without your
prior written consent: a) a material diminution in your base compensation; b) a
material diminution in your authority, duties or responsibilities; c) any
requirement that you be based at any office or location more than 50 miles from
the then current office at which you were principally located, provided,
however, that any requirement that you be based at the principal executive
office of the Company shall not be considered for this purpose regardless of
whether such principal executive office is more than 50 miles from the then
current office at which you were principally located; or d) the material breach
by the Company of any employment agreement between you and the Company.
Notwithstanding anything in this definition to the contrary, “Good Reason” will
not be deemed to exist unless (i) you notify the Company of the existence of the
condition giving rise to such Good Reason within 30 days of the initial
existence of such condition, (ii) the Company does not cure such condition
within 30 days of such notice, and (iii) you have a voluntary Termination of
Employment within 90 days of the initial occurrence of such condition.

12.
“Just Cause” is defined in Article III.D.16.

13.
“Plan Administrator” is the Committee.

14.
“Pro Rata Bonus Payment” means the benefit provided under Article II.A.2(a) and
(c) of this Plan.

15.
“Qualifying Termination” shall be your CIC Involuntary Termination of employment
with the Company except any termination because of your death, voluntary
retirement, or your termination for Just Cause. Qualifying Termination shall not
include any change in your employment status due to Disability.



16

--------------------------------------------------------------------------------




Termination for “Just Cause” shall be a termination because of:
(a)
your continued failure to devote reasonable time and effort to the performance
of your duties (other than any such failure resulting from your incapacity due
to physical or mental illness) after written demand therefor has been delivered
to you by the Company that specifically identifies how you have not devoted
reasonable time and effort to the performance of your duties; or

(b)
the willful engaging by you in misconduct which is materially injurious to the
Company, monetarily or otherwise; or

(c)
your conviction of a felony or a crime involving moral turpitude;

in any case as determined by the Board upon the good faith vote of not less than
a majority of the Board, after reasonable notice to you specifying in writing
the basis or bases for the proposed termination for Just Cause and after you
have been provided an opportunity to be heard before a meeting of the Board held
upon reasonable notice to all directors; provided, however, that a termination
for Just Cause shall not include a termination attributable to:
1)
bad judgment or negligence on your part, other than habitual negligence; or

2)
an act or omission believed by you in good faith to have been in or not opposed
to the best interests of the Company and reasonably believed by you to be
lawful; or

3)
the good faith conduct of you in connection with a Change in Control (including
your opposition to or support thereof).

“Disability” for purposes of the foregoing shall exist when you suffer a
complete and permanent inability to perform any and every material duty of your
regular occupation because of injury or sickness. To determine whether you are
Disabled, you shall undergo examination by a licensed physician and other
experts (including other physicians) as determined by such physician, and you
shall cooperate in providing relevant medical records as requested. The Company
and you shall jointly select such physician. If they are unable to agree on the
selection, each shall designate one physician and the two physicians shall
designate a third physician so that a determination of disability may be made by
the three physicians. Fees and expenses of the physicians and other experts and
costs of examinations of you shall be shared equally by the Company and you. The
decision as to your Disability made by such physician or physicians shall be
binding on the Company and you.


17

--------------------------------------------------------------------------------




16.
“Severance Benefits” means the benefits provided under Article II.A and II.B of
this Plan.

17.
“Severance Payment” means the benefit provided under Article II.A.2(a) and (b)
of this Plan.

18.
“Severance and Release Agreement” is an agreement between you and the Employer
that includes, among other things, a waiver of all claims you might have against
the Employer, and as applicable:

(a) if Severance Benefits are due and payable under Article II.A,
(i) a waiver of the portion of the severance benefits (“MCA severance benefits”)
that may become payable to you under the terms of an MCA, with such portion to
be waived being equal to the amount of Severance Benefits due or payable under
Article II.A (exempting those payable under Article II.A.5, if applicable) of
this Plan, and/or, as applicable,
(ii) a waiver of the portion of the Severance Benefits under Article II.B of
this Plan that may become payable to you pursuant to the terms of Article II.B,
with such portion to be waived being equal to the amount of Severance Benefits
due or payable under Article II.A (exempting those payable under Article II.A.5)
of this Plan; and/or, as applicable.
(b) if Severance Benefits are due and payable under Article II.B.3,
(i) a waiver of any severance benefits due under an MCA, if applicable, and/or,
as applicable,
(ii) a waiver of Severance Benefits that may be available under Article II.A
(with the exception of benefits under Article II.A.5, if applicable).
This agreement is a condition to your receipt of any benefits under this Plan.
The terms of the agreement will be determined by the Plan Administrator in its
sole discretion. You are advised to obtain legal counsel in considering whether
to sign this agreement.
19.
“Termination Date” or “Termination of Employment” means your last date of
employment with the Company as determined in accordance with a separation from
service for purposes of Code Section 409A and set forth in your Severance and
Release Agreement.



18

--------------------------------------------------------------------------------




ARTICLE IV - ADDITIONAL IMPORTANT INFORMATION
A.
Claims Procedures When Your Benefits Are Disputed. Claims procedures are as
described in the Summary Plan Description for this Plan.

B.
Assignment of Benefits. Benefits under this Plan may not be assigned,
transferred or pledged by you or anyone claiming through you to a third party,
for example, as security for a loan or other debt, except to repay bona fide
debts to the Employer.

C.
Financing the Plan. The Employer pays the entire cost of the Plan out of its
general assets. Benefit payments are made on the authorization of the Plan
Administrator or of a delegate appointed by the Plan Administrator.

D.
Plan Administration; Withholding; Benefit Earnings. Post Holdings, Inc. has
designated the Committee as the Plan Administrator of the Post Holdings, Inc.
Executive Severance Plan (the “Plan”). The Plan Administrator is vested with all
power and authority necessary or appropriate to administer and interpret the
Plan, to decide all questions of eligibility for benefits and to determine the
amount of such benefits, and has full discretionary authority in this capacity.
Any interpretation or determination made pursuant to such discretionary
authority shall be upheld on judicial review unless it is show that the
interpretation or determination was an abuse of discretion (i.e., arbitrary and
capricious). All Severance Benefits and other amounts and benefits hereunder
will be subject to deductions for Federal, state and local taxes and all other
legally required or otherwise authorized deductions. The Company makes no
guarantees or warranties regarding the tax consequences of any payment. The
Severance Benefits and any other amounts and benefits hereunder will be in
addition to any regular salary earned through your last date of employment and
in addition to pay for any earned, but unused vacation which has not been taken,
as determined in accordance with normal Employer policies. Severance Benefits
and any other amounts and benefits hereunder are not considered “benefit
earnings” for purposes of any Company benefit plan, except to the extent
required under the terms of any such plan or applicable law.

E.
Successors and Assigns. This Plan shall be binding upon the Company and any
successor(s) to Post Holdings, Inc., including any persons acquiring directly or
indirectly all or substantially all of the business or assets of Post Holdings,
Inc. by purchase, merger, consolidation, reorganization, or otherwise.
Furthermore, upon the occurrence of a Business Change, this Plan shall be
binding upon any successor(s) to a subsidiary or affiliate with respect to the
Employees of such subsidiary or affiliate. Any such successor shall thereafter
be deemed to be the “Company” for purposes of this Plan, and the term “Company”
shall include Post Holdings, Inc. to the extent advantageous to the Employees by
providing them with the benefits intended under this Plan. However, outside of
the context of an acquisition or Post Holdings, Inc., or a sale of a business
unit or subsidiary of Post Holdings, Inc. wherein such business unit or
subsidiary ceases to be a part or affiliate of the Post Holdings, Inc., this
Plan and the Company’s obligations under this Plan are not otherwise assignable,
transferable, or delegable by the Company. By written agreement, the Company
shall require any successor described in this Article IV.E expressly to assume
and agree to honor this Plan in the same manner and to the same extent the
Company would be required to honor this Plan if no such succession had occurred.



19

--------------------------------------------------------------------------------




F.
Plan Amendment and Termination. Post Holdings, Inc. reserves the right in its
discretion to terminate the Plan and to amend the Plan in any manner at any
time. Any Schedule hereto, including, without limitation, Schedule A, Schedule
B, Schedule C, and Schedule D may be amended in any manner at any time, and Post
Holdings, Inc. may, in its discretion, add or remove names from any such
schedule; provided however, that no names may be so deleted: (a) from Schedule A
or Schedule B after a Change in Control has occurred, nor (b) from Schedule A or
Schedule C after an applicable Business Change has occurred. Any amendment will
not affect the Severance Benefits provided under Article II.A of those who have
already been approved for and are receiving payment of benefits, and any
amendment will not affect the Severance Benefits provided under Article II.B.
once a Change in Control has occurred or, with respect to an Employee employed
by an applicable business unit or subsidiary, once a Business Change has
occurred. Benefits may otherwise be reduced or eliminated at any time. Upon
final termination of the Plan, the Employer will make appropriate arrangements
to wind up the affairs of the Plan. Prior practices by any Employer shall not
diminish in any way the rights granted to the Company under this section. Oral
or other informal communications made by the Employer or the Employer’s
representatives shall not give rise to any rights or benefits other than those
contained in the Plan described herein and such communications will not diminish
the Employer’s rights to amend or terminate the Plan in any manner consistent
with this Article IV.F.

G.
State of Jurisdiction. This Plan shall be construed, administered and enforced
according to the laws of the State of Missouri without regard to its conflict of
law rules except to the extent preempted or superseded by applicable Federal
laws.

H.
Forum Selection. Any claim, lawsuit or other action relating to this Plan shall
be subject to the exclusive jurisdiction of the United States District Court,
Eastern District of Missouri.

I.
No Contract of Employment. Nothing in this Plan creates a vested right to
benefits in any employee or any right to be retained in the employ of the
Company.

J.
Internal Revenue Code Section 409A. The payments and benefits under this Plan
are intended to comply with or be exempt from Code Section 409A and the
regulations and other guidance thereunder. Notwithstanding anything to the
contrary herein, if you are a specified employee as defined in Code Section
409A, any payment hereunder on account of a separation from service may not be
made until at least six months after such separation from service, to the extent
required to avoid the adverse tax consequences under Code Section 409A. Any such
payment otherwise due in such six-month period shall be suspended and become
payable at the end of such six-month period. Any installment payment hereunder
shall be treated as a separate payment for purposes of Code Section 409A.
Notwithstanding anything hereunder to the contrary, any payment which could be
made or commence during a period that spans two tax years based on when you
execute a Severance and Release Agreement or otherwise shall be made in the
later of the two tax years. Notwithstanding anything herein to the contrary, to
the extent necessary to avoid the adverse tax consequences under Code Section
409A, the amount of expenses eligible for reimbursement, or in-kind benefits
provided, in accordance with the Plan, during a year shall not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other year; the reimbursement of an eligible expense shall be made on or before
the last day of the year following the year in which the expense was incurred;
and the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.



20

--------------------------------------------------------------------------------




K.
No Other Benefits Provided. The Plan provides only those Severance Benefits
described in Article II of this Plan and does not entitle any participant to
health care or other welfare benefits, including but not limited to COBRA health
care continuation coverage, or to bonus payments. With regard to Article II.A.3
and Article II.A.2, any health care continuation coverage shall be provided
under and according to the terms of the Employer’s group health plans, and any
bonus award shall be provided under and according to the terms of the applicable
Company bonus program, as applicable. Eligibility and coverage under any health
or welfare benefit are governed by plan documents specific to those benefits.

IN WITNESS WHEREOF, Post Holdings, Inc. has caused this amendment to be executed
by its duly authorized officer on this 31st day of July 2017.
 
POST HOLDINGS, INC.
 
 
 
 
By:
/s/ Robert V. Vitale
 
Name:
Robert V. Vitale
 
Title:
President and Chief Executive Officer





21